CLD-259                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-2538
                                      ___________

                                 VALERYA MCGRIFF,
                                       Appellant

                                             v.

                       STATE CIVIL SERVICE COMMISSION;
                        DEPARTMENT OF PUBLIC WELFARE
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 2-13-cv-07608)
                      District Judge: Honorable Gerald A. McHugh
                      ____________________________________

             Submitted for Possible Dismissal Due to a Jurisdictional Defect
                and Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 19, 2016

              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                              (Opinion filed: May 25, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
      On December 26, 2013, pro se appellant Valerya McGriff commenced this action

pursuant to 42 U.S.C. § 1983 in the District Court against her former employer, the

Pennsylvania Department of Public Welfare, and the State Civil Service Commission

(together, the “Commonwealth Defendants”). In the complaint, McGriff claimed that on

August 2, 2011, the Commonwealth Defendants had unlawfully terminated her in

violation of her rights under the Fifth and Fourteenth Amendments. By way of relief,

McGriff requested back pay and a “Notice of Termination/Removal” that complied with

internal regulations. She also stated that she wanted personal belongings that she was not

allowed to retrieve on August 2, 2011, mailed to her.

      The Commonwealth Defendants moved to dismiss the complaint on the ground

that, inter alia, they were immune from suit under the Eleventh Amendment.1 See Fed.

R. Civ. P. 12(b)(1). By order entered December 18, 2014, the District Court granted the

motion and dismissed the complaint. McGriff timely moved for reconsideration, but the

District Court denied her request. McGriff now appeals from the District Court’s orders.




1
  The Commonwealth Defendants sought dismissal on the additional grounds that they
were not amenable to suit under 42 U.S.C. § 1983, see Will v. Mich. Dep’t of State
Police, 491 U.S. 58, 69-71 & n.10 (1989); McGriff’s claims were barred under the
analogous Pennsylvania statute of limitations, see Lake v. Arnold, 232 F.3d 360, 368 (3d
Cir. 2000); and that McGriff could not state a Fifth Amendment claim against the
Commonwealth Defendants, see B&G Constr. Co. v. Dir., Office of WC Programs, 662
F.3d 233, 246 n.14 (3d Cir. 2011). Because we agree that McGriff’s claims are barred by
the Eleventh Amendment, we need not reach these alternative arguments.

                                            2
       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 12912 and exercise

plenary review over the District Court’s orders.3 See Haybarger v. Lawrence Cty. Adult

Prob. & Parole, 551 F.3d 193, 197 (3d Cir. 2008). We review de novo the dismissal of a

complaint under Rule 12(b)(1). Common Cause of Pa. v. Pennsylvania, 558 F.3d 249,

257 (3d Cir. 2009). We consider whether the allegations in the complaint, taken as true,

allege facts sufficient to invoke the District Court’s jurisdiction. Id. We may summarily

affirm if the appeal does not present a substantial question, and may do so on any basis

supported by the record. Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam).

       Upon review, we see no error in the District Court’s decision to dismiss the

complaint. It is well established that the Eleventh Amendment generally bars a civil

rights suit in federal court that names the state as a defendant, even a claim seeking

injunctive relief. Laskaris v. Thornburgh, 661 F.2d 23, 25-26 (3d Cir. 1981). While a

state may consent to be sued in federal court, Kimel v. Fla. Bd. of Regents, 528 U.S. 62,

73 (2000), Pennsylvania has specifically withheld consent, 42 Pa. Cons. Stat. Ann.




2
 Although we initially identified a potential jurisdictional defect in this appeal, the
District Court subsequently reopened the time for McGriff to appeal. See Fed. R. App. P.
4(a)(6). McGriff subsequently submitted a timely notice of appeal. Therefore, we may
now assert jurisdiction over the District Court’s orders.
3
 An appeal from the denial of a timely motion for reconsideration also “brings up the
underlying judgment for review.” Fed. Kemper Ins. Co. v. Rauscher, 807 F.2d 345, 348
(3d Cir. 1986).
                                             3
§ 8521(b). The Eleventh Amendment bar extends to the agencies sued here, the

Pennsylvania Department of Public Welfare and the State Civil Service Commission,

because they perform the “executive and administrative work of the Commonwealth.”

Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 254-55 (3d Cir. 2010) (quoting 71

Pa. Cons. Stat. Ann. § 61). Accordingly, the District Court correctly concluded that the

Commonwealth Defendants are immune from this suit, and properly dismissed the

complaint.4 The District Court also properly denied McGriff’s motion for

reconsideration. See Fed. R. Civ. P. 59(e); Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d

Cir. 2010) (per curiam) (“The purpose of a motion for reconsideration is to correct

manifest errors of law or fact or to present newly discovered evidence.”) (internal

quotation marks omitted).

       Because this appeal presents no substantial question, we will summarily affirm

the District Court’s orders. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




4
  Generally, a district court should provide a plaintiff an opportunity to amend her
complaint before granting a defendant’s motion to dismiss. We note, however, that we
do not see how McGriff could have amended her complaint to overcome the Eleventh
Amendment immunity bar. Therefore, any amendment would have been futile. See
Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). Furthermore,
McGriff did have an opportunity to voice her opposition to dismissal when she responded
to the Commonwealth Defendants’ motion.

                                             4